13‐1142‐cv 
      United States v. Francis 
       
                           UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
                                            
                                   SUMMARY ORDER  
       
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER 
FILED ON OR AFTER  JANUARY  1,  2007, IS PERMITTED AND IS GOVERNED BY  FEDERAL  RULE OF  APPELLATE 
PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.  WHEN  CITING  A  SUMMARY  ORDER  IN  A 
DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN 
ELECTRONIC DATABASE  (WITH THE NOTATION  “SUMMARY ORDER”).   A PARTY CITING A SUMMARY ORDER 
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 
                                                  
            At a stated term of the United States Court of Appeals for the Second 
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
      Square, in the City of New York, on the 28th day of March, two thousand 
      fourteen. 
                                        
      PRESENT:  RALPH K. WINTER, 
                   RICHARD C. WESLEY,  
                   SUSAN L. CARNEY, 
                                Circuit Judges, 
      ______________________ 
       
      KENNETH FRANCIS,  
       
                                Petitioner‐Appellant, 
       
                   ‐v.‐                                       No. 13‐1142‐cv 
       
      UNITED STATES OF AMERICA, 
       
                                Respondent‐Appellee. 
      ______________________  
       

                                                 1
 
 
FOR APPELLANT:            MICHAEL C. BARROWS, Law Offices of Michael C. 
                          Barrows, New York, NY. 
 
FOR APPELLEE:             EUN YOUNG CHOI (Sarah E. McCallum, on the brief), 
                          for Preet Bharara, United States Attorney for the 
                          Southern District of New York, New York, NY.   
 
 
     Appeal from the United States District Court for the Southern District of 
New York (Nathan, J.). 
 
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the appeal is DISMISSED.  

      Petitioner‐Appellant Kenneth Francis appeals the denial of the collateral 

challenge he filed on February 23, 2012 and originally styled as a petition for writ 

of error coram nobis.  In denying Francis’s petition, the district court properly 

recharacterized the petition, with Francis’s consent, as a collateral challenge 

brought pursuant to 28 U.S.C. § 2255.  Francis v. United States, 12 CIV. 01362 

(AJN), 2013 WL 673868, at *1 n.1 (S.D.N.Y. Feb. 25, 2013).   

      In order to appeal the denial of his Section 2255 petition, Francis was 

required to obtain a Certificate of Appealability.  See 28 U.S.C. §§ 2253(c)(1)(b), 

2255; Fed. R. App. P. 22(b).  Francis failed to do so, and we therefore DISMISS 




                                          2
Francis’s appeal for lack of jurisdiction.  See Soto v. United States, 185 F.3d 48, 53 

(2d Cir. 1999). 

                            
                                         FOR THE COURT: 
                                         Catherine O’Hagan Wolfe, Clerk 
 
                                           




                                              3